Motion to amend remittitur so as to provide that only so much of the order of the Appellate Division as affirmed the award made by the State Industrial Board to the claimant be reversed, leaving undisturbed that portion of the order of the Appellate Division which dismissed the appeal as against the respondent United States Fidelity and Guaranty Company, with costs as against the appellants Ellis Construction Company and Employers Mutual Insurance Company. (See 252 N. Y. 394.)
Motion granted; recall of remittitur requested and the same when recalled will be amended in accordance with the prayer of the notice of motion.